Exhibit 10.19 ACCOUNT TRANSFER AGREEMENT This Account Transfer Agreement (this “Agreement”) is dated this 1st day of March, 2007, and is between Wells Fargo Bank, National Association through its Wells Fargo Business Credit operating division (“WFBC”) and Accountabilities, Inc. (“Seller”), a Delaware Corporation. This Agreement shall become effective as of the day it is accepted by WFBC as indicated at the end hereof by the date and signature on behalf of WFBC. Whereas, WFBC is in the business of purchasing accounts receivable (“accounts”); and Whereas, Seller desires, from time to time during the term of this Agreement, to sell accounts to WFBC; and Whereas, the parties hereto desire to enter into this Agreement to govern the purchase and sale of accounts; NOW THEREFORE, in consideration of the premises, the mutual agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Offer of Accounts. At its election from time to time during the term of this Agreement, Seller agrees to offer for sale to WFBC certain of its accounts arising out of sales of goods, or services rendered, by Seller, and to sell to WFBC no less than $3,000,000 nor more than $8,000,000 a month, of such accounts on the terms set forth in this Agreement such of the offered accounts as WFBC may accept for purchase. WFBC shall have the absolute right in its sole discretion to reject any or all offered accounts, whether or not WFBC has previously purchased accounts of any particular account debtor hereunder. The parties agree that without the prior consent of WFBC, the maximum face amount of accounts that WFBC may purchase hereunder at any time, together with the then outstanding face amount of outstanding accounts previously purchased by WFBC from Seller hereunder, will not exceed Eight Million Dollars and no cents ($8,000,000.00) (the “Maximum Credit Facility”). WFBC’s consent to purchase accounts in excess of such amount may be evidenced by WFBC’s acceptance for purchase of such offered accounts. Overadvance.WFBC will also provide Seller with a permitted overadvance in an amount not to exceed Five Hundred Thousand Dollars and no/Cents ($500,000.00) during the term of this Agreement.The overadvance will not remain outstanding and unpaid for more than one year, and will only be made available upon the successful completion of the proposed Restaff Services, Inc. d/b/a Staffing.com acquisition and the subsequent addition of at least $1,000,000 in accounts receivable, the overadvance will be made under the same terms and conditions outlined in this Agreement. 2.Purchase and Sale of Accounts. Each account purchased by WFBC hereunder shall be purchased with recourse by WFBC against Seller as to the financial ability of the applicable account debtor to pay such account, and all losses incurred by WFBC from the financial inability of such account debtor to pay such account shall be borne solely by Seller; and WFBC and Seller agree that any account which WFBC purchases that has not been paid within 90 days of invoice date will result in WFBC having the option to determine that the applicable account debtor is financially unable to pay such account, and require the Seller to immediately pay the sums due and owing under such account to WFBC.Nothing in this Agreement shall be construed to relieveSeller from liability forany breachby Seller of any representation, warranty, or agreement of Seller contained herein. Notwithstanding any provision of this Agreement to the contrary,itis contemplated by and the intention of the parties hereto that certain accounts of Seller may be considered and purchased as one account (herein a “schedule”) and the term “account” and “accounts” as used herein may also refer to a “schedule” or “schedules,” as the case may be. 1 In connection with each offer by Seller of accounts to WFBC, Seller agrees to deliver to WFBC a written assignment of such accounts, together with a copy of all invoices relating to such accounts, and evidence of delivery of the related goods or performance of the related services (and, if requested, the original purchase orders from the applicable customers), all in a form satisfactory to WFBC.In order for an account to be eligible for purchase by WFBC, the related invoice must set forth, as the sole address for payment, the following post office box:P.O. Box 202056, Dallas, Texas 75320 (or, upon notice from WFBC, another post office box of WFBC (or a third party designated by WFBC)) and, in the case of payments to be effected by wire transfer or other electronic means, the related invoice must set forth as the sole bank account for such payments, a bank account of WFBC (or a third party designated by WFBC). WFBC’s acceptance forpurchase of offered accounts shall be evidenced by WFBC’s tendered of the Initial Payment to Seller or otherwise delivering to Seller a schedule of accounts accepted for purchase by WFBC.Seller’s assignment of offered accounts shall not be effective as to any accounts not accepted for purchase by WFBC. Seller hereby sells, transfers, assigns and otherwise conveys to WFBC (as a sale by Seller and a purchase by WFBC, and not as a security interest) all right, title and interest of Seller in and to all accounts accepted by WFBC of purchase hereunder, together with all related rights (but not obligations) of Seller with respect thereto, including all contract rights, guarantees, letters of credit, liens in favor of Seller, insurance and other agreements and arrangements of whatever character from time to time supporting or securing payment of such accounts and all right, title and interest of Seller in any related goods, including Seller’s rights and remedies under Article 2, Part 7 of the applicable Uniform Commercial Code (“UCC”).The foregoing sale, transfer, assignment and conveyance does not constitute and is not intended to result in an assumption by WFBC of any obligation of Seller or any other person in connection with the accounts or related rights or under any agreement or instrument relating thereto. Seller agrees to execute and deliver such bills of sale, assignments, letters of credit, notices of assignment, financing statements (including continuation statements) under the applicable UCC and other documents, and make such entriesand markings in its books and records, and to take all such other actions (including the negotiation, assignment or transfer of negotiable documents, letters of credit or other instruments) as WFBC may request to further evidence or protect the sales and assignments of accounts and related rights to WFBC hereunder, as well as WFBC’s interest in any returned goods referred to in Section 8 hereof. 3.Terms of Accounts. Except as otherwise may be agreed to in writing by WFBC from time to time, the terms of sale offered to Seller to its account debtors with respect to all accounts offered to WFBC for purchase hereunder shall be NET 30 DAYS. After an account has been purchased by WFBC, Seller shall not have the right to vary the terms of sale set forth in the invoice relating to such account, or any other aspect of the account, except in Seller’s capacity as agent for WFBC for purposes of collection of the accounts purchased by WFBC as set forth in Section 8 hereof, and then only with the prior written consent of WFBC. 4.Purchase Price.The purchase price for each account purchased hereunder shall consist of and be paid the Initial Payment and the Reserve. The Initial Payment shall be payable by WFBC to Seller on the business day that WFBC accepts for purchase the related account, and the Reserve shall be payable by WFBC to Seller within three (3) business days after WFBC receives, in collected funds, the Net amount of the related account (subject to WFBC’s right to withhold payment of Reserves hereunder, and subject to WFBC’s right to withhold, offset and charge, each as described below). “Initial Payment” means Ninety percent (90%) of the Net Amount of an account. “Net Amount” of an account means the gross face amount payable pursuant to the related invoice, less taxes andall permitted discounts, deductions and allowances, calculated on the basis of the shortest payment period provided with respect to such invoice. “Reserve” with respect to an account means aggregate amount collected with respect to such account, less the sum of (i) the Initial Payment with respect to such account and (ii) WFBC’s Discount and Fees. 2 5. Variable Discounts. WFBC’s “Variable Discount” means a discount computed on the Initial Payment from the date of payment of the InitialPayment to the date of receipt by WFBC of the proceeds of collection of such account at a per annum rate equal to WFBC’s Prime Rate in effect on the date of purchase of such account plus one and a half percent (1.50%) per annum. WFBC’s “Prime Rate” shall mean the highest of the Prime Rate published by Wells Fargo Bank, N.A. as the base rate on corporate loans.In the event the Prime Rate as published by Wells Fargo Bank, N.A. ceases to exist or
